Exhibit 10.2


PROMISSORY NOTE

$14,000,000.00     December 19, 2007

MTS MEDICATION TECHNOLOGIES, INC.
2003 Gandy Boulevard North, Suite 800
St. Petersburg, Florida 33702
(“Borrower”)

WACHOVIA BANK, NATIONAL ASSOCIATION
225 Water Street
Jacksonville, Florida 32202
(“Bank”)

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the sum of FOURTEEN MILLION AND NO/100 DOLLARS
($14,000,000.00) or such sum as may be advanced and outstanding from time to
time, with interest on the unpaid principal balance at the rate and on the terms
provided in this Promissory Note (including all renewals, extensions or
modifications hereof, this “Note”).

LOAN AGREEMENT.   This Note is subject to the provisions of that certain Loan
Agreement between Bank and Borrower dated as of even date herewith, as modified
from time to time.

LINE OF CREDIT.   Borrower may borrow, repay and reborrow, and, upon the request
of Borrower, Bank shall advance and readvance under this Note from time to time
until the maturity hereof (each an “Advance” and together the “Advances”), so
long as the total principal balance outstanding under this Note at any one time
does not exceed the principal amount stated on the face of this Note, subject to
the limitations described in any loan agreement to which this Note is subject.
Bank’s obligation to make Advances under this Note may be suspended at Bank’s
option if Borrower is in Default. As of the date of each proposed Advance,
Borrower shall be deemed to represent that each representation made in the Loan
Documents is true in all material respects as of such date except for any
representation that specifically relates to an earlier date, in which case such
representation shall be true in all material respects as of such earlier date.

Notwithstanding the foregoing, availability under this Note shall be permanently
reduced each January 31, April 30, July 31, and October 31, through maturity,
commencing January 31, 2008 by $335,000.00.

If Borrower subscribes to Bank’s cash management services and such services are
applicable to this line of credit, the terms of such service shall control the
manner in which funds are transferred between the applicable demand deposit
account and the line of credit for credit or debit to the line of credit.

USE OF PROCEEDS.  Borrower shall use the proceeds of the loan evidenced by this
Note for the commercial purposes of Borrower.

--------------------------------------------------------------------------------


SECURITY.  Borrower has granted or will grant Bank a security interest in the
collateral described in the Loan Documents and such other security instruments
as are executed from time to time, including, but not limited to, personal
property collateral described in that certain Security Agreement, dated as of
even date herewith.

INTEREST RATE.   Interest shall accrue on the unpaid principal balance of this
Note from the date hereof at the LIBOR Market Index Rate plus 1.75%, as that
rate may change from day to day in accordance with changes in the LIBOR Market
Index Rate (“Interest Rate”). “LIBOR Market Index Rate”, for any day, means the
rate for 1 month U.S. dollar deposits as reported on Telerate page 3750 as of
11:00 a.m., London time, on such day, or if such day is not a London business
day, then the immediately preceding London business day (or if not so reported,
then as determined by Bank from another recognized source or interbank
quotation).

DEFAULT RATE.   In addition to all other rights contained in this Note, if a
Default (as defined herein) occurs and as long as such Default continues, all
outstanding Obligations, other than Obligations under any swap agreements (as
defined in 11 U.S.C. § 101, as in effect from time to time) between Borrower and
Bank or its affiliates, shall bear interest at the Interest Rate plus 3%
(“Default Rate”). The Default Rate shall also apply from acceleration until the
Obligations or any judgment thereon is paid in full.

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360).   Interest and fees, if any, shall
be computed on the basis of a 360-day year for the actual number of days in the
applicable period (“Actual/360 Computation”). The Actual/360 Computation
determines the annual effective yield by taking the stated (nominal) rate for a
year’s period and then dividing said rate by 360 to determine the daily periodic
rate to be applied for each day in the applicable period. Application of the
Actual/360 Computation produces an annualized effective interest rate exceeding
the nominal rate.

REPAYMENT TERMS.   This Note shall be due and payable in consecutive monthly
payments of accrued interest only, commencing on December 31, 2007, and
continuing on the last day of each month thereafter until fully paid, and
principal shall be paid so as to be in compliance with the reducing availability
under the loan evidenced by this Note, i.e. availability is permanently reduced
by $335,000.00 on each January 31, April 30, July 31, and October 31, through
maturity, commencing January 31, 2008. In any event, all principal and accrued
interest shall be due and payable on November 30, 2010.

AUTOMATIC DEBIT OF CHECKING ACCOUNT FOR LOAN PAYMENT.   Borrower authorizes Bank
to debit demand deposit account number 2000041065060 or any other account with
Bank (routing number 063107513) designated in writing by Borrower for payments
due under this Note. Borrower further certifies that Borrower holds legitimate
ownership of this account and preauthorizes this periodic debit as part of its
right under said ownership.

APPLICATION OF PAYMENTS.   Monies received by Bank from any source for
application toward payment of the Obligations shall be applied to accrued
interest and then to principal. If a Default occurs and as long as such Default
continues, monies may be applied to the Obligations in any manner or order
deemed appropriate by Bank.

2

--------------------------------------------------------------------------------


If any payment received by Bank under this Note or other Loan Documents is
rescinded, avoided or for any reason returned by Bank because of any adverse
claim or threatened action, the returned payment shall remain payable as an
obligation of all persons liable under this Note or other Loan Documents as
though such payment had not been made.

DEFINITIONS.   Loan Documents.   The term “Loan Documents”, as used in this Note
and the other Loan Documents, refers to all documents executed in connection
with or related to the loan evidenced by this Note, and any letters of credit
issued pursuant to any loan agreement to which this Note is subject, any
applications for such letters of credit and any other documents executed in
connection therewith or related thereto, and may include, without limitation, a
loan agreement, this Note, guaranty agreements, security agreements, security
instruments, financing statements, mortgage instruments, any renewals or
modifications, whenever any of the foregoing are executed, but does not include
swap agreements (as defined in 11 U.S.C. § 101, as in effect from time to time).
Obligations. The term “Obligations”, as used in this Note and the other Loan
Documents, refers to any and all indebtedness and other obligations under this
Note, all other obligations under any other Loan Document(s), and all
obligations under any swap agreements (as defined in 11 U.S.C. § 101, as in
effect from time to time) between Borrower and Bank, or its affiliates, whenever
executed. Certain Other Terms. All terms that are used but not otherwise defined
in any of the Loan Documents shall have the definitions provided in the Uniform
Commercial Code.

LATE CHARGE.   If any payments are not timely made, Borrower shall also pay to
Bank a late charge equal to 5% of each payment past due for 10 or more days.
This late charge shall not apply to payments due at maturity or by acceleration
hereof, unless such late payment is in an amount not greater than the highest
periodic payment due hereunder.

Acceptance by Bank of any late payment without an accompanying late charge shall
not be deemed a waiver of Bank’s right to collect such late charge or to collect
a late charge for any subsequent late payment received.

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS.   Borrower shall pay all of Bank’s
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses actually incurred, whether incurred
without the commencement of a suit, in any trial, arbitration, or administrative
proceeding, or in any appellate or bankruptcy proceeding.

USURY.     If at any time the effective interest rate under this Note would, but
for this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

3

--------------------------------------------------------------------------------


DEFAULT.   If any of the following occurs, a default (“Default”) under this Note
shall exist: Nonpayment; Nonperformance. The failure of timely payment or
performance of the Obligations or Default under this Note or any other Loan
Documents beyond applicable cure period. False Warranty. A warranty or
representation made or deemed made in the Loan Documents or furnished Bank in
connection with the loan evidenced by this Note proves materially false, or if
of a continuing nature, becomes materially false. Cross Default. At Bank’s
option, any default in payment or performance of any obligation under any other
loans, contracts or agreements of Borrower or any Subsidiary of Borrower.
“Subsidiary” shall mean any business in which Borrower holds, directly or
indirectly a controlling interest. Cessation; Bankruptcy. The dissolution of,
termination of existence of, appointment of a receiver for, assignment for the
benefit of creditors of, or commencement of any bankruptcy or insolvency
proceeding by Borrower or any Subsidiary of Borrower, or an involuntary petition
or complaint shall be filed against Borrower or any Subsidiary of Borrower
seeking any of the foregoing actions and such petition or complaint shall not
have been dismissed within 60 days after the filing thereof, or an order for
relief shall be entered by a court of competent jurisdiction approving or
ordering any of the foregoing actions. Material Capital Structure or Business
Alteration. Without prior written consent of Bank, (i) a material alteration in
the kind or type of Borrower’s business (provided, that this provision shall not
restrict Borrower’s ability to make acquisitions); (ii) the sale of
substantially all of the business or assets of Borrower or (iii) should Borrower
enter into any merger or consolidation wherein Borrower is not the surviving
entity.

Notwithstanding anything contained herein or in any of the other Loan Documents
to the contrary, Borrower shall be entitled to a thirty day period from the date
of written notice from Bank to Borrower to cure any “Non-Monetary Default” as
that term is defined provided that such Non-Monetary Default is not the result
of the intentional action or inaction or gross negligence of Borrower (in which
event no notice is required from Bank and no cure period is applicable).

“Non-Monetary Default” shall mean a failure by Borrower to duly keep, perform
and observe, any covenant, condition or agreement set forth in any of the Loan
Documents other than an obligation to pay a sum of money.

REMEDIES UPON DEFAULT.   If a Default occurs under this Note or any Loan
Documents, Bank may at any time thereafter for as long as such Default
continues, take the following actions:  Bank Lien. Foreclose its security
interest or lien against Borrower’s deposit accounts and investment property
without notice. Acceleration Upon Default. Accelerate the maturity of this Note
and, at Bank’s option, any or all other Obligations, other than Obligations
under any swap agreements (as defined in 11 U.S.C. § 101, as in effect from time
to time) between Borrower and Bank, or its affiliates, which shall be due in
accordance with and governed by the provisions of said swap agreements;
whereupon this Note and the accelerated Obligations shall be immediately due and
payable; provided, however, if the Default is based upon a bankruptcy or
insolvency proceeding commenced by or against Borrower, subject to any
applicable cure period, all Obligations (other than Obligations under any swap
agreement as referenced above) shall automatically and immediately be due and
payable. Cumulative. Exercise any rights and remedies as provided under the Note
and other Loan Documents, or as provided by law or equity.

FINANCIAL AND OTHER INFORMATION.   Borrower shall deliver to Bank such
information as Bank may reasonably request from time to time, including without
limitation, financial statements and information pertaining to Borrower’s
financial condition. Such information shall be true, complete, and accurate.

4

--------------------------------------------------------------------------------


WAIVERS AND AMENDMENTS.   No waivers, amendments or modifications of this Note
and other Loan Documents shall be valid unless in writing and signed by an
officer of Bank. No waiver by Bank of any Default shall operate as a waiver of
any other Default or the same Default on a future occasion. Neither the failure
nor any delay on the part of Bank in exercising any right, power, or remedy
under this Note and other Loan Documents shall operate as a waiver thereof, nor
shall a single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

Except to the extent otherwise provided by the Loan Documents or prohibited by
law, each Borrower and each other person liable under this Note waives
presentment, protest, notice of dishonor, demand for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, notice of
sale and all other notices of any kind. Further, each agrees that Bank may (i)
extend, modify or renew this Note or make a novation of the loan evidenced by
this Note, and/or (ii) grant releases, compromises or indulgences with respect
to any collateral securing this Note, or with respect to any Borrower or other
person liable under this Note or any other Loan Documents, all without notice to
or consent of each Borrower and other such person, and without affecting the
liability of each Borrower and other such person; provided, Bank may not extend,
modify or renew this Note or make a novation of the loan evidenced by this Note
without the consent of the Borrower.

MISCELLANEOUS PROVISIONS.  Assignment.   This Note and the other Loan Documents
shall inure to the benefit of and be binding upon the parties and their
respective successors and assigns. Bank’s interests in and rights under this
Note and the other Loan Documents are freely assignable, in whole or in part, by
Bank. In addition, nothing in this Note or any of the other Loan Documents shall
prohibit Bank from pledging or assigning this Note or any of the other Loan
Documents or any interest therein to any Federal Reserve Bank. Borrower shall
not assign its rights and interest hereunder without the prior written consent
of Bank, and any attempt by Borrower to assign without Bank’s prior written
consent is null and void. Any assignment shall not release Borrower from the
Obligations. Applicable Law; Conflict Between Documents. This Note and, unless
otherwise provided in any other Loan Document, the other Loan Documents shall be
governed by and interpreted in accordance with federal law and, except as
preempted by federal law, the laws of the state named in Bank’s address on the
first page hereof without regard to that state’s conflict of laws principles. If
the terms of this Note should conflict with the terms of any loan agreement, the
terms of this Note shall control. Borrower’s Accounts. Except as prohibited by
law, Borrower grants Bank a security interest in all of Borrower’s deposit
accounts and investment property with Bank and any of its affiliates. Swap
Agreements. All swap agreements (as defined in 11 U.S.C. § 101, as in effect
from time to time), if any, between Borrower and Bank or its affiliates are
independent agreements governed by the written provisions of said swap
agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of this Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to this Note shall not
apply to said swap agreements except as otherwise expressly provided in such
payoff statement.

5

--------------------------------------------------------------------------------


Jurisdiction. Borrower irrevocably agrees to non-exclusive personal jurisdiction
in the state named in the Bank’s address on the first page hereof. Severability.
If any provision of this Note or of the other Loan Documents shall be prohibited
or invalid under applicable law, such provision shall be ineffective but only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Note or other such
document. Notices. Any notices to Borrower shall be sufficiently given, if in
writing and mailed or delivered to the Borrower’s address shown above or such
other address as provided hereunder, and to Bank, if in writing and mailed or
delivered to Wachovia Bank, National Association, Mail Code VA7628, P. O. Box
13327, Roanoke, VA 24040 or Wachovia Bank, National Association, Mail Code
VA7628, 10 South Jefferson Street, Roanoke, VA 24011 or such other address as
Bank may specify in writing from time to time. Notices to Bank must include the
mail code. In the event that Borrower changes Borrower’s address at any time
prior to the date the Obligations are paid in full, Borrower agrees to promptly
give written notice of said change of address by registered or certified mail,
return receipt requested, all charges prepaid. Plural; Captions. All references
in the Loan Documents to Borrower, guarantor, person, document or other nouns of
reference mean both the singular and plural form, as the case may be, and the
term “person” shall mean any individual, person or entity. The captions
contained in the Loan Documents are inserted for convenience only and shall not
affect the meaning or interpretation of the Loan Documents. Advances. Bank may,
in its sole discretion, make other advances which shall be deemed to be advances
under this Note, even though the stated principal amount of this Note may be
exceeded as a result thereof. Posting of Payments. All payments received during
normal banking hours after 2:00 p.m. local time at the office of Bank first
shown above shall be deemed received at the opening of the next banking day.
Fees and Taxes. Borrower shall promptly pay all documentary, intangible
recordation and/or similar taxes on this transaction whether assessed at closing
or arising from time to time. LIMITATION ON LIABILITY; WAIVER OF PUNITIVE
DAMAGES. EACH OF THE PARTIES HERETO, INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES
THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN OR AMONG THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY
CONNECTED WITH THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY OTHER AGREEMENT OR
DOCUMENT BETWEEN OR AMONG THEM OR THE OBLIGATIONS EVIDENCED HEREBY OR RELATED
HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY OF, OR BE LIABLE TO THE OTHER
FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY
DAMAGES. EACH OF THE PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO
PUNITIVE OR EXEMPLARY DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN
CONNECTION WITH ANY SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS
RESOLVED BY ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE. Patriot Act Notice.
To help fight the funding of terrorism and money laundering activities, Federal
law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an account. For purposes of
this section, account shall be understood to include loan accounts. Final
Agreement. This Note and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent agreements of the parties. There are no unwritten
agreements between the parties.

6

--------------------------------------------------------------------------------


WAIVER OF JURY TRIAL.   TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS NOTE, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED
IN CONNECTION WITH THIS NOTE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT THIS NOTE.
EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY
PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED
IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS NOTE.

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be duly executed.

    MTS MEDICATION TECHNOLOGIES, INC.
A Delaware Corporation           By: ___________________________________      
Michael P. Conroy,
As its Chief Financial Officer



STATE OF  _________________ )
COUNTY OF ________________ )

        The foregoing instrument was acknowledged before me on _____________,
2007, by Michael P. Conroy, as the Chief Financial Officer of MTS MEDICATION
TECHNOLOGIES, INC., a Delaware corporation on behalf of the corporation, ___ who
is personally known to me, or ___ who has produced a driver’s license as
identification.

 

--------------------------------------------------------------------------------

  Nortary Public           Print Name:   ____________________________________  
  Commission No.:   ____________________________________     My Commission
expires:   ____________________________________  



7